                          United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

UNITED STATES OF AMERICA                       §
                                               §   Case Number: 4:20-CR-164
v.                                             §   Judge Mazzant
                                               §
KENNETH BRANDON CHASTEEN                       §
                                               §

                          MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant’s Motion to Reconsider Partial Denial of Motion to

Suppress (Dkt. #54). The Court, having considered the motion and the applicable law, finds the

motion is DENIED.

                                       BACKGROUND

       This case concerns the stop, questioning, and arrest of Defendant Kenneth Chasteen

(“Chasteen”). On April 13, 2021, the Court granted in part and denied in part a motion to suppress

(Dkt. #29) filed by Chasteen seeking to suppress statements and evidence from his traffic stop and

arrest (Dkt. #51). The Court suppressed statements made by Chasteen while he sat on a curb

outside a 7-11 because officers failed to give him a Miranda warning, but denied suppression of

Chasteen’s initial statements, stationhouse confession, and gun discovered in his car. The Court

concluded that Chasteen’s initial statements were not made while in custody, he waived his

Miranda rights before his stationhouse confession, and physical evidence like a gun cannot be

suppressed for a Miranda violation.

       On April 27, 2021, Chasteen filed a motion for reconsideration of the partial denial of the

motion to suppress (Dkt. #54).

                                      LEGAL STANDARD

       Motions to reconsider serve a limited purpose: “to permit a party to correct manifest errors
of law or fact, or to present newly discovered evidence.” Krim v. pcOrder.com, Inc., 212 F.R.D.

329, 331 (W.D. Tex. 2002) (citations omitted). Mere disagreement with a district court’s order

does not warrant reconsideration. Id. at 332. A party should not restate, recycle, or rehash

arguments that were previously made. Id. District court opinions “are not intended as mere first

drafts, subject to revision and reconsideration at a litigant’s pleasure.” Verdin v. Fed. Nat’l. Mortg.

Ass’n, No. 4:10-cv-590, 2012 WL 2803751, at *1 (E.D. Tex. July 10, 2012) (citations omitted).

                                            ANALYSIS

       Chasteen asks the Court to reconsider its opinion on the motion to suppress because it failed

to consider his sur-sur-reply and the recent Fifth Circuit case United States v. Norbert. No: 20-

60106, 2021 WL 969916, at *4 (5th Cir. Mar. 16, 2021). Chasteen expresses concern that the

Court did not rely on Norbert when deciding whether officers had reasonable suspicion to conduct

a Terry stop and question him outside the 7-11.

        The Court reconsiders Chasteen’s motion, but the decision remains unchanged. As an

initial matter, the Court acknowledges that it failed to cite Chasteen’s sur-sur-reply in its opinion.

The Court unintentionally omitted the sur-sur-reply when listing the briefing in the case

background. Still, the Court did read Chasteen’s sur-sur-reply before issuing its opinion. The

Court issued its opinion on April 13, 2021, nine days after it received Chasteen’s sur-sur-reply. It

had ample time to consider his arguments and rejected them.

        Turning to the merits, the Norbert case does not change the Court’s opinion. Officers had

reasonable suspicion to conduct a Terry stop outside the 7-11 because they suspected Chasteen of

speeding and driving while intoxicated. Chasteen cites Norbert for the proposition that reasonable

suspicion for a Terry stop must rise to the level of identifiable criminal activity. In Norbert, a tip

about individuals gathering in the parking lot of an apartment complex did not amount to



                                                  2
    reasonable suspicion because officers did not have reason to suspect the individuals were

    trespassing. Id. at 7. According to Chasteen, while his driving may have been peculiar, it did not

    rise to the level of identifiable illegal activity like in Norbert. Chasteen argues officers only pulled

    him over because of their generalized fear of wrongdoers following the death of George Floyd.

           Chasteen’s argument is unpersuasive because it ignores the Court’s analysis regarding his

    initial stop. Unlike in Norbert, officers did not stop him without suspicion of wrongdoing.

    Officers did not approach him based on an unsubstantiated tip. Rather, officers observed him

    speeding and received a credible report from an off-duty officer about his erratic driving. This

    formed the basis for their initial stop. As soon as officers stopped Chasteen outside the 7-11, they

    smelled alcohol on his person and began investigating him for driving while intoxicated. When

    they discovered his felony record and gun in his vehicle, the stop progressed into a full custodial

    interrogation of unlawful possession of a firearm.

           The Court failed to cite Chasteen’s sur-sur-reply and Norbert in its opinion, but Chasteen’s

    motion for reconsideration is denied. Neither Chasteen’s briefing nor Norbert changes the Court’s

    analysis. Accordingly, the Court denies Chasteen’s request to alter its opinion on the partial denial

.   of suppression.

                                              CONCLUSION

           It is therefore ORDERED that Defendant’s Motion to Reconsider Partial Denial of Motion

    to Suppress (Dkt. #54) is hereby DENIED.

         SIGNED this 30th day of April, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE

                                                       3
